Jan 29 2016, 9:57 am




      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Carrie A. Greer                                           Ian Septoski
      Martinsville, Indiana                                     Krisor & Associates
                                                                South Bend, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Carrie A. Greer,                                          January 29, 2016
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                55A01-1509-CC-1488
              v.                                                Appeal from the Morgan Circuit
                                                                Court
      Discover Bank,                                            The Honorable Matthew G.
      Appellee-Plaintiff.                                       Hanson, Judge
                                                                Trial Court Cause No.
                                                                55C01-1508-CC-1365



      Najam, Judge.


                                        Statement of the Case
[1]   Carrie A. Greer appeals the trial court’s entry of default judgment against her

      and in favor of Discover Bank (“Discover”). Greer raises a single issue for our

      review, namely, whether the trial court erred when it concluded that Greer had

      been adequately served with a summons and Discover’s complaint against her.


      Court of Appeals of Indiana | Opinion 55A01-1509-CC-1488| January 29, 2016                   Page 1 of 5
      However, because Greer did not follow the proper procedure for perfecting her

      appeal of this issue, we are obliged to dismiss the appeal.


                                  Facts and Procedural History
[2]   On August 5, 2015, Discover filed its complaint against Greer. In its

      complaint, Discover alleged that Greer had breached her credit agreement with

      Discover by not making timely payments on her outstanding balance. Discover

      alleged that Greer owed a principal balance of about $15,000.


[3]   On August 12, 2015, the Morgan County Sheriff’s Department served Greer

      with copies of the summons and complaint. According to the serving officer, a

      copy of the summons and complaint was “left in [the] door” at Greer’s address.

      Appellee’s App. at 3. However, Greer failed to appear or otherwise answer the

      complaint. Discover then moved for default judgment, which the trial court

      granted. In entering its judgment, the trial court stated that “it appear[s] to the

      court that the summons herein with the return endorsed thereon[] was issued.”

      Appellant’s App. at 9.


[4]   Greer received a copy of the default judgment via regular mail. She then

      requested a stay of the default judgment so that she could pursue an appeal, and

      the trial court granted her motion to stay. This appeal ensued.


                                      Discussion and Decision
[5]   Greer contends on appeal that she was not adequately served with the

      summons and complaint and, therefore, the default judgment against her is


      Court of Appeals of Indiana | Opinion 55A01-1509-CC-1488| January 29, 2016   Page 2 of 5
      void. See, e.g., Anderson v. Wayne Post 64, Am. Legion Corp., 4 N.E.3d 1200, 1205

      (Ind. Ct. App. 2014), trans. denied. But, as Discover points out, Greer did not

      properly preserve her arguments for our review because she did not first file in

      the trial court an Indiana Trial Rule 60(B) motion for relief from judgment.


[6]   Indiana Trial Rule 55(C) states that “[a] judgment by default which has been

      entered may be set aside by the court for the grounds and in accordance with

      the provisions of Rule 60(B).” And Rule 60(B)(6) permits a party to move for

      relief from a default judgment “within a reasonable time” thereafter when, as

      Greer seems to allege here, that “judgment is void.” As the Indiana Supreme

      Court has made clear: “We hold the proper procedure . . . for setting aside an

      entry of default or grant of default judgment thereon is to first file a Rule 60(B)

      motion to have the default or default judgment set aside.” Siebert Oxidermo, Inc.

      v. Shields, 446 N.E.2d 332, 337 (Ind. 1983). Thereafter, an appeal may be taken

      from the trial court’s ruling on the Rule 60(B) motion. Id.; see also In re Estate of

      Carnes, 866 N.E.2d 260, 264-65 (Ind. Ct. App. 2007) (holding that the

      appellant’s attempt to appeal the entry of default judgment directly, and without

      first having filed a Rule 60(B) motion in the trial court, was “not properly

      before us”); Maust v. Estate of Bair ex rel. Bair, 859 N.E.2d 779, 783 (Ind. Ct.

      App. 2007) (same); Sekerez v. Jasper Cnty. Farm Bureau Co-op Ass’n, Inc., 458
N.E.2d 286, 286 (Ind. Ct. App. 1984) (same).


[7]   Greer did not file a Trial Rule 60(B) motion for relief from the trial court’s entry

      of default judgment against her. Accordingly, her appeal is not properly before

      us. Siebert Oxidermo, 446 N.E.2d at 337.

      Court of Appeals of Indiana | Opinion 55A01-1509-CC-1488| January 29, 2016   Page 3 of 5
[8]   In her Reply Brief, Greer asserts that our dismissal of her appeal is based on a

      misreading of the court’s holding in Siebert Oxidermo. But Greer is incorrect; the

      court’s holding is plainly stated and has been relied on as such by this court on

      numerous occasions.1 Significant academic authority also agrees with this

      court’s application of Siebert Oxidermo. William F. Harvey, 3A Ind. Prac. §

      55.11, at 223 (3d ed. 2002) (“Rule 60 . . . must be used after the judgment by

      default is entered. If there is no trial on the merits, it alone is the method that a

      party who attacks the judgment must use.”).


[9]   Indeed, Greer’s appeal demonstrates the wisdom of the Siebert Oxidermo

      holding. In her attempt to prove her argument on appeal, Greer repeatedly

      asserts that Discover gave the trial court “false information” regarding service

      of process; that she had not been “notified in any way that there had been an

      action” against her in the trial court; that “[t]here has been nothing received at

      [her] address”; that her father lives with her and would have “be[en] there if

      anyone had attempted to deliver a summons.” Appellant’s Br. at 1, 5. These

      assertions are factual allegations that this court is in no position to assess on

      appeal. It is for the trial court to consider, in its discretion, the merits of Greer’s




      1
        Greer’s misunderstanding of the Siebert Oxidermo opinion relates to the court’s statement that “the holding
      we reach today does nothing to modify the rule that a Rule 60(B) motion may not be used as a substitute for
      a direct appeal based upon a timely Rule 59 Motion to Correct Error.” Siebert Oxidermo, 446 N.E.2d at 337.
      This statement means that a party cannot file a Rule 60(B) motion in an attempt to toll the time in which the
      party is required to file a notice of appeal or “to revive an expired attempt to appeal.” Snider v. Gaddis, 413
N.E.2d 322, 324 (Ind. Ct. App. 1980) (agreed with in Siebert Oxidermo, 446 N.E.2d at 337). It does not obviate
      the court’s explicit holding regarding the “proper procedure . . . for setting aside an entry of default or grant
      of default judgment thereon . . . .” Siebert Oxidermo, 446 N.E.2d at 337.

      Court of Appeals of Indiana | Opinion 55A01-1509-CC-1488| January 29, 2016                            Page 4 of 5
       allegations, as well as whether Greer’s motion to set aside the default judgment

       was made within a reasonable time.2 Ind. Trial Rule 60(B); see Anderson, 4
N.E.3d at 1205.


[10]   In sum, we dismiss the appeal.


[11]   Dismissed.


       Riley, J., and May, J., concur.




       2
         We note that our holding does not deprive Greer of the opportunity to obtain relief from an allegedly void
       judgment. Rather, our holding is simply that her attempt to remedy the alleged error first lies in the trial
       court through Trial Rule 60.

       Court of Appeals of Indiana | Opinion 55A01-1509-CC-1488| January 29, 2016                        Page 5 of 5